DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.
Claim 18 is newly amended. 
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 07/11/2022 is acknowledged.  
The traversal is on the ground(s) that Isobe et al.  (WO 2010/143529 A1, on IDS 04/14/2020, previously cited 05/09/2022, hereafter “Isobe”) does not teach that parts (iv)-(vi) of claim 1 are carried out in a “three-dimensional culture”, and that Isobe only teaches a two-dimensional structure. 
This is not found persuasive because Isobe explicitly teaches that a three-dimensional culture may be used (seventh page, fourth complete paragraph).
Additionally, Applicant contends that Groups III-IV depend from, and include, the features of claim 1, but specifically include a limitation that the methods do not comprise co-culturing the cells with mesenchyme or stromal cell. Consequentially, Seet et al. (Nature Methods, April 2017, on IDS 04/15/2020, previously cited 05/09/2022, hereafter “Seet”) is deficient because Seet teaches a method of generating thymic organoids using stromal cell (p521, right column, third paragraph).
This is not persuasive because Seet is not relied upon to teach that the technical features of the culturing steps of claim 1 were known in the art, only that they could be modified to include a step of forming thymic organoids and egressing thymic emigrant cells. As detailed in the Office Action (05/09/2022), Isobe teaches these culturing steps, and specifically, Isobe does not teach that the cells were co-cultured with mesenchyme or stromal cells. Furthermore, Applicant has not alleged that Isobe is deficient in this respect.
In regards to claim 18, claim 18 has been amended to include the thymic organoid as prepared by the method of claim 1. However, as detailed in the office action on 05/09/2022, Isobe teaches a method of differentiating pluripotent stem cells into thymic epithelial cells by first inducing pluripotent stem cells to differentiate into definitive endoderm, and then culturing those cells by using BMP4 (first claim, seventeenth page). Additionally, Isobe does not teach that cells were co-cultured with mesenchyme or stromal cells, but teaches that the cells can be cultured on a three-dimensional substrate (seventh page, fourth complete paragraph). Furthermore, as detailed below, Inami et al. (Immunology and Cell Biology, 2021), in view of Fan et al. (Molecular Therapy, 2015), teaches the steps for the method of claim 1 for preparing a thymic organoid in vitro. As a result, the technical feature of claim 1 was still known in the art, a feature found in the prior art cannot be considered to be a special technical feature, and Group I, claims 1-16 and Group III, claim 18, still lack unity of invention. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.
Claims 1-16, drawn to a method for preparing a thymic organoid in vitro comprising, differentiating pluripotent stem cells into thymic-epithelial progenitor cells (TEPLCs) in a three-dimensional medium, and culturing those cells in the presence of BMP4 but without co-culturing with mesenchyme or stromal cells are under examination on their merits.

Claim Objections
Claims 1, 2, 4 and 13 are objected to because of the following informalities:  
Claim 13 recites “DL14”. Presumably this is a typographical error, and refers to delta-like canonical Notch ligand 4 (paragraph [0056]). However, the acronym for this ligand, as described in the specification, Claim 1, and as understood in the art, is “DLL4”. For compact prosecution, it has been interpreted as DLL4. Correction is required. 
Moreover, claims 1, 2, 4, and 13, recite the abbreviation, including “DLL4”, “Wnt3a”, and “FOXN1”. An abbreviation should be preceded in its first occurrence by the specific identity of the entity which said abbreviation is intended to represent. Thereafter, the use of the abbreviation in the claims will be understood. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inami et al. (Immunology and Cell Biology, 2021, hereafter “Inami”) in view of Fan et al. (Molecular Therapy, 2015, on IDS 04/14/2020, hereafter “Fan”).
In regards to claims 1 and 2, Inami teaches methods for differentiating induced pluripotent stem cells (iPSCs) to thymic epithelial cells (TECs) in vitro (Abstract, p89). Inami teaches that these methods comprised culturing iPSCs to definitive endoderm to thymic epithelial progenitor cells (TEPCs) which could then be differentiated to TECs (Abstract, p89).
In regards to whether endodermal cells differentiated into third pharyngeal pouch endodermal (PPE) cells, Inami teaches that Hox3a is expressed in PPE tissues, and that Hox3a expression was seen by day 4 (p318, column 2; p316, Figure 2b). Therefore, Inami teaches that the differentiation process included a stage of culturing cells to PPE cells.
Inami also teaches that, in an improved protocol, from days 4 to 7, the percentage of thymic epithelial progenitor-like cells (PEPLCs) were upregulated before differentiating to TEPCs (p316, Improved protocol).
Additionally, Inami teaches that TEPCs could be differentiated to TECs with BMP4 and FGF7 (p317, Figure 3).
Inami does not explicitly teach that the cells were cultured in a three-dimensional (3D) culture, and does not explicitly teach a step of forming TECs into a thymic organoid.
However, Fan teaches that, for organ transplantation, induction of thymic tolerance to allografts remains challenging, largely because of the difficulty of maintaining donor thymic epithelial cells in vitro to allow for successful bioengineering (p1262, column 1). Fan further teaches that three-dimensional scaffolds generated from decellularized mouse thymus can support thymic epithelial cell survival in culture and maintain their unique molecular properties (p1262, column 1). Fan also teaches that the unique architecture of the thymic stroma is essential for maturation, survival, and function of TECs (p1262, column 2). Fan continues that unlike epithelial cells of other visceral organs, a sponge-like 3D network that is essential for TECs to function (p1262, column 2). Finally, Fan teaches that the expression of key genes for the specification and proliferation of TECs is dependent on the 3D organization of the thymic stroma (p1262, column 1).
Furthermore, Fan also teaches methods for engineering thymus organoids in vitro (p1262, column 1) comprising TECs (p1263, column 2). Additionally, Fan teaches that when transplanted into mice these engineered organoids effectively promoted thymopoiesis (p1262, column 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Inami, and specifically culture thymic cells in a 3D culture because Fan teaches that it would be more efficient in maintaining thymic epithelial cells in vitro, and support their survival, maturation, and physiological properties, which would lead to higher quality thymic cells and save time and expenses. Additionally, they would be motivated to engineer thymic organoids because they could be used for transplantation to improve thymopoiesis in patients in need. Furthermore, because Fan teaches that thymic cells can effectively be cultured in 3D, and formed into organoids, and because Inami and Fan are in the same technical field of culturing thymic epithelial cells, it can be done with predictable results and a reasonable expectation of success.
Inami does not explicitly teach that the thymic organoid expressed one or more of β5t, DLL4, or interleukin-7 (IL-7).
 However, as Applicant’s disclosure (specification and claim 1) suggests that the method of claim 1 steps (i) through (vi) is sufficient to cause expression of one or more of β5t, DLL4, or IL-7, and since Inami, as modified by Fan, carries out these steps, the modified reference method is deemed to result in a thymic organoid that expresses of one or more of β5t, DLL4, or IL-7 as well.
	Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
	Finally, Inami does not teach that the method comprised co-culturing the cells with mesenchyme or stroma cells.
In regards to claim 4, Inami teaches that FOXN1 is crucial for development of the mature thymus (p318, column 2). Inami continues that for the development of a mature thymus there is a two-step differentiation in which differentiation into TEPCs is FOXN1 independent and differentiation into late-stage TECs which requires FOXN1 (p318, column 2). Inami also teaches that FOXN1 expression was greatly enhanced at day 16 (which corresponds to differentiation of TECs) which was mediated by addition of RANKL to TEPCLs (p318, column 2). However, as taught by Figures 2, 3b, and 4, while minimal, there is at least some expression of FOXN1 as early as differentiation day 1 (p316-317 and 319, respective). Therefore, there is some expression of FOXN1 when cells are at the TEPLC stage of differentiation under these protocols. However, under the improved protocol, FOXN1 is not expressed until after day 14, and does not become completely expressed until establishment of TEPC (p319, Figure 6). As above, Inami teaches that in the improved protocol the percentage of TEPLCs increased from days 4 to 7 (p316, Improved protocol). Therefore, Inami teaches that at least some TEPLCs were negative for FOXN1.
	Additionally, Inami teaches that these cells were positive for K5 and K8 (p319, Figure 6).
	However, even if Inami did not teach that at least some TEPLCs had a keratin 5+/keratin 8+/FOXN1-phenotype, since Applicant’s disclosure (Specification, claims 1 and 4) indicates that the method of claim 1 is sufficient to establish TEPLCs with a phenotype of keratin 5+/keratin 8+/FOXN1-, and since the method of Inami, as suggested by Fan carries out these steps, the reference method is deemed to inherently produce at least some TEPLCs with a phenotype of keratin 5+/keratin 8+/FOXN1- as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
	In regards to claim 5, Inami does not teach that the methods comprised passaging.
	In regards to claim 6, Inami does not teach that the step of differentiating PPE cells into TEPLCs involved disassociating the cells.
In regards to claim 7, Inami teaches that TECs were positive for K5, K8, and FOXN1 (p319, Figure 6). Therefore, the organoid formed by modifying the methods of Inami, as suggested by Fan, would inherently also be positive for these markers. Additionally, as Applicant’s disclosure (specification and claims 1 and 7) suggests that the method of claim 1 steps (i) through (vi) is sufficient to cause TEPLCs to have a keratin 5+/keratin 8+/FOXN1+ phenotype, and since Inami, as suggested by Fan, carries out this step, the reference method is deemed to result TEPLCs that have a keratin 5+/keratin 8+/FOXN1+ phenotype as well.
	Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
In regards to claim 8, as above, Inami, as modified by Fan, teaches that TECs were positive for K5 and K8 (p319, Figure 6), but is silent on whether these organoids expressed thymoproteosome β5t. However, as Applicant’s disclosure (specification and claims 1 and 8) suggests that the method of claim 1 steps (i) through (vi) is sufficient to cause TEPLCs to have a keratin 5+/keratin 8+/ thymoproteosome β5t+ phenotype, and since Inami, as suggested by Fan, carries out this step, the reference method is deemed to result in TEPLCs that have a keratin 5+/keratin 8+/ thymoproteosome β5t+ phenotype as well.
	Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
In regards to claims 9-10, as above, Inami, as modified by Fan, teaches that TECs were positive for K5 and K8 (p319, Figure 6), but is silent on the relative expression of these markers. However, as Applicant’s disclosure (specification and claims 1 and 8) suggests that the method of claim 1 steps (i) through (vi) is sufficient to cause TEPLCs to have either keratin 5high/keratin 8low or keratin 5low/keratin 8high phenotype, and since Inami, as modified by Fan, carries out this step, the reference method is deemed to result in TEPLCs with either keratin 5high/keratin 8low or keratin 5low/keratin 8high phenotype as well.
	Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
In regards to claims 14-16, Inami teaches that cells were induced to differentiate into TEPCs comprising treatment with factors FGF8, FGF10, and BMP (p317, Figure 2). While Inami does not use the term “Mesenchymal Stem Cell (MSC) factors”, since these factors have the effect of differentiating cell into TEPCs, including cells that are TEPLCs, they are understood to be MSC factors.
Therefore, the combined teachings of Inami and Fan renders the invention unpatentable as claimed.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inami in view of Fan, as applied to claims 1-2, 4-10, and 14-16 above, and further in view of Benton et al. (Journal of Cellular Physiology, 2009, hereafter “Benton”).

In regards to claim 3, Inami teaches that iPSCs were cultured in collagen-IV coated dishes (a mammalian cellular basement matrix membrane) for 4 days before cells differentiated into definitive endoderm (p315, column 2). As it took 4 days to differentiate, the cells would have been cultured in a mammalian cellular basement matrix for a least one day prior to step (i) of claim 1.
	However, in the event that Inami does not teach that cells were cultured in a mammalian cellular basement matrix for a least one day prior to step (i) of claim 1, Benton teaches that cells cultured in a 3D basement membrane matrices (including mammalian matrix components such as collagen IV, laminins, etc.) allows for the in vitro modeling of cellular behavior, including differentiation, and allows for expansion of these cells without the need of feeder cells (Abstract, p18). Additionally, Benton teaches that 3D basement membrane culture allows for the dissection of pathways and genes important in differentiation, and can lead to the development of tissue constructs which may be models for regenerative medicine (p315, column 2).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Inami, as modified by Fan, and culture cells in a mammalian cellular basement matrix for a least one day prior to step (i) of claim 1 because it would allow for expansion of these cells without the need of feeder cells, would allow for the modeling of cellular behavior and could be sued as tissue constructs for regenerative medicine. Furthermore, because Benton teaches that cells can effective cultured in 3D mammalian basement membrane matrices it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Inami, Fan, and Benton renders the invention unpatentable as claimed.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inami in view of Fan, as applied to claims 1-2, 4-10, and 14-16 above, and further in view of Chase et al. (Stem Cells Translational Medicine, 2012, hereafter “Chase”).

	In regards to claim 11, Inami teaches that the cells were cultured in basic serum-free culture medium, but that this medium was supplemented with bovine serum albumin (p319, Methods). However, it is known in the art that culturing in xeno-free media is advantageous because it can reduce contamination and undefined components which may influence differentiation.
	Additionally, Chase teaches that when culturing stem cells for clinical use, media that contains ingredients of animal or xenogeneic origin, incusing bovine serum albumin, pose a long-term safety risk, and therefore using xeno-free culture media is critical (p750, column 2). Chase also teaches that stem cells can be successfully cultured in xeno-free media (Figure 1, p753).
	A person of ordinary skill in the arts would be motivated to modify the method of Inami and use a xeno-free media because it would reduce contamination and undefined components and would be safer when using cultures designed for clinical use. Furthermore, since Chase demonstrates that stem cells can successfully be cultured in xeno-free media, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Inami, Fan, and Chase renders the invention unpatentable as claimed.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inami in view of Fan, as applied to claims 1-2, 4-10, and 14-16 above, and further in view of Kieper et al. (Journal of Experimental Medicine, 2002, hereafter “Kieper”) and Seet et al. (Nature Methods, April 2017, on IDS 04/14/2020, previously cited 05/09/2022).

In regards to claim 12-13, Inami, as suggested by Fan, does not explicitly teach a step of culturing a thymic organoid to overexpress one or more autologous proteins that promote T cell differentiation including DLL4 or IL-7.
However, Kieper teaches that overexpression of IL-7 resulted in a 10 to 20-fold increase in the total number of T cells (Abstract, p1533). Furthermore, Seet teaches that T cells are useful for labs interested in studying T cell development or engineering T cell therapies (p529, column 2).
A person of ordinary skill in the arts would be motivated to modify the method of Inami, as suggested by Fan, and induce overexpression of autologous proteins that promote T cell differentiation including DLL4 or IL-7, because it would lead to production of a greater number of T cells which could be used to study T cell development or develop T cell therapies, and save time and expenses. Furthermore, because Kieper teaches that overexpression of IL-7 leads to a greater number of T cells it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Inami, Fan, Kieper, and Seet renders the invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632